Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-7-2003

Taylor v. Prudential Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1260




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Taylor v. Prudential Ins Co" (2003). 2003 Decisions. Paper 124.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/124


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 03-1260


                                  LORETTA TAYLOR,
                                                Appellant
                                        v.

                 PRUDENTIAL INSURANCE COMPANY OF AMERICA
                                ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                            (D.C. Civ. No. 02-cv-02536 )
                District Judge: Honorable Dickinson R. Debevoise
                                   ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  November 4, 2003
                   Before: McKEE, SMITH and WEIS, Circuit Judges.
                                (Filed November 6, 2003)
                                     ____________

                                         OPINION


WEIS, Circuit Judge.

             Plaintiff is one of a number of Prudential employees who have claims

against the company for employment discrimination. She and others retained the law firm

of Leeds & Morelli to represent them.1

             1
                 Leeds & Morelli is now known as Leeds, Morelli & Brown.

                                             1
              In May 1999, plaintiff agreed to resolve her claim exclusively through an

ADR process consisting of mediation and binding arbitration. Plaintiff participated in the

initial phase of the proceedings and on July 14, 1999, together with a member of the

Leeds firm, met with Prudential’s counsel. She also submitted a written claim summary

and forwarded a list of allegedly similarly situated employees. Two mediation sessions

scheduled for July 11 and July 27, 2000 were cancelled by plaintiff at the last moment.

              In December 2000, the plaintiff’s present counsel informed Prudential that

plaintiff had discharged the Leeds firm and retained him. Plaintiff filed a complaint in

the District Court in May 2002, alleging gender and racial discrimination as well as a

hostile work environment. Citing the ADR agreement, Prudential moved to dismiss.

Plaintiff responded that the agreement was unconscionable, that she entered into it as a

result of undue influence, and that she was never advised of the fee arrangement between

the Leeds firm and Prudential.

              The District Court noted that plaintiff did not deny that she had signed the

agreement, nor that it was reviewed line-by-line with counsel at a meeting she had

attended. Moreover, her active participation in the ADR process showed acceptance of

the arrangement. We observe also that plaintiff is a college graduate with a degree in

business administration.

              In addition, the District Court concluded that the plaintiff should be bound

by her agreement to keep the proceedings confidential. This contractual restriction was a



                                             2
bargained-for term that should be upheld because only private interests were involved.

The court then directed that the case proceed to arbitration.

              We have jurisdiction under the holdings of Green Tree Financial Corp.-

Alabama v. Randolph, 531 U.S. 79 (2000) and Blair v. Scott Speciality Gases, 283 F.3d

595 (3d Cir. 2002).

              After careful review of the record, we are not persuaded that the District

Court erred in directing that the matter be submitted to arbitration and the complaint be

dismissed. We find no necessity to restate the law as explained by the district judge.

Essentially, for the reasons expressed in the opinion of the District Court, we will affirm

its order.




                                              3
_____________________________

TO THE CLERK:


           Please file the foregoing Opinion.




                                    /s/ Joseph F. Weis, Jr.__________________
                                    United States Circuit Judge




                                         4